UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-4096



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

ANDREW RIVERA, a/k/a Drew,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CR-94-723)


Submitted:   October 17, 1996              Decided:   October 23, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John D. Delgado, Columbia, South Carolina, for Appellant. John
Michael Barton, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Andrew Rivera appeals his sentence after a guilty plea to pos-

session with intent to distribute crack cocaine and distribution of

crack cocaine, in violation of 21 U.S.C.A. § 841(a)(1) (West 1981

& Supp. 1996), and 18 U.S.C. § 2 (1994). Rivera's attorney has
filed a brief in accordance with Anders v. California, 386 U.S. 738
(1967), contending that the district court improperly calculated

Rivera's sentence but concluding that there are no meritorious

grounds for appeal. Rivera was notified of his right to file a sup-
plemental brief, but he failed to do so. We affirm.

     In accordance with the requirements of Anders, we have exam-
ined the entire record and find no meritorious issues for appeal.

Rivera did not object to the calculation of his sentence in the
district court. We find no plain error in this case because

Rivera's guideline range was properly calculated pursuant to the

United States Sentencing Commission, Guidelines Manual (Nov. 1994).

     Accordingly, we affirm. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review. If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation. Counsel's motion must

state that a copy thereof was served on the client. We dispense

with oral argument because the facts and legal contentions are



                                2
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                                3